Citation Nr: 1134844	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for chronic headaches, to include as secondary to service-connected left frontal skull fracture with residual scarring.

2.  Entitlement to a higher initial rating for a left frontal skull fracture with residual scarring, rated as noncompensable from September 2, 2003, to March 15, 2006, and 10 percent disabling as of March 16, 2006.

3.  Entitlement to an increased rating for internal derangement of the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for internal derangement of the right knee with arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and April 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In October 2007, the Board adjudicated the issue of entitlement to a disability rating in excess of 10 percent for internal derangement of the right knee.  In its decision, it denied entitlement to a disability rating in excess of 10 percent for internal derangement of the right knee, but granted a separate 10 percent disability rating for arthritis internal derangement of the right knee (with arthritis).  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a September 2008 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted with regards to the issue of 'an increased disability evaluation for Appellant's right knee internal derangement.'  By a September 2008 Order of the Court, the Court granted the Joint Motion for Remand, vacated the October 2007 Board decision, and remanded the matter for readjudication.  

In January 2010, the Board remanded the first four issues listed on the title page for further evidentiary and procedural development.  As discussed below, the Board finds that it may reopen the previously denied claim of entitlement to service connection for chronic headaches.  However, the underlying issue of service connection as well as the remaining initial and increased rating claims on appeal must, unfortunately, be remanded for additional development.  As such, they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has also added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue.  While this appeal was pending, the Court held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran submitted a private treatment report dated in February 2011 that indicates he is "unable to work at the present time because of pain and swelling in his right knee."  Additionally, the Veteran himself indicated at the September 2010 and April 2011 VA examinations that he is unemployed because no one will hire him.  Since the RO has not considered the issue of TDIU, the Board will assume jurisdiction of it.  Further development is, however, still necessary with respect to this issue and it too is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for major depressive disorder as secondary to residuals of a left skull fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An RO rating decision dated in January 2004 denied a claim of entitlement to service connection for chronic headaches; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the January 2004 rating decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for chronic headaches.


CONCLUSIONS OF LAW

1.  The January 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received with respect to the issue of entitlement to service connection for chronic headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for chronic headaches.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board acknowledges that the VA still has a duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Legal Criteria and Analysis

The record reflects that, prior to the current appeal, the Veteran was denied service connection for chronic headaches by an RO rating decision dated in January 2004.  The Veteran did not appeal this rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In November 2004, he submitted a claim requesting that the VA reopen this previously disallowed claim.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

At the time of the prior denial in this matter, as issued in the January 2004 rating decision, the evidence under consideration consisted of lay statements by the Veteran that he experienced headaches as a result of an in-service skull fracture injury.  Also of record were service treatment records which contained a June 1971 notation that the Veteran incurred a laceration to his forehead when he was struck with a beer bottle.  A follow-up note indicated that he complained of headaches the day after the injury.  

The RO, in its January 2004 rating decision, concluded that the above evidence failed to demonstrate that the Veteran's current headache complaints were related to military service.  While it acknowledged evidence of an in-service laceration, there was nothing to indicate that any current headaches were related to this injury or had been continuous since service.  The RO also indicated that service connection was also not warranted as secondary to residuals of a skull fracture injury because, at that time, the Veteran was not in receipt of service connection for a skull fracture or any residuals.

Since the RO's prior final denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains lay statements by the Veteran that he has experienced intermittent headaches since the initial head injury in 1971.  Also of record is a letter from a private primary care clinician indicating that the Veteran has "migraine headaches secondary to head injury received while in the service."  

The above evidence was not previously on file at the time of the prior final denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it consists of both lay evidence which tends to show that the Veteran's headaches have been chronic since service as well as a medical opinion that his current headaches, diagnosed as migraine headaches, are related to an in-service head injury.  When considered along with the other evidence of record (i.e., evidence of an in-service head injury and the fact that service connection has been awarded for residuals of a left frontal skull fracture), this new evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  See also Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (stating that the Board must presume the credibility of evidence for purposes of determining whether to reopen a previously denied claim).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for chronic headaches is reopened.  

	


ORDER

The Veteran's request to reopen his previously disallowed claim of entitlement to service connection for chronic headaches is granted, and the claim is considered reopened.


REMAND

Service Connection for Chronic Headaches

Turning to the merits of the Veteran's claim for service connection for chronic headaches, the Board finds that a remand is necessary to obtain a supplemental medical opinion regarding the etiology of his current headaches.  See 38 C.F.R. § 3.159(c)(4) (2010).  The Board acknowledges that the Veteran underwent VA examination in April 2011 and that it was the examiner's opinion that his current headaches are less likely due to or a result of his in-service laceration injury because the history is more consistent with migraine or tension headaches than post-concussive headaches.  However, as noted in the above decision, the Veteran has indicated that his headaches have been chronic ever since service.  Since the law does not require that a disability be linked to a particular injury or disease incurred during service, an opinion which only considers a causal relationship between a laceration injury and headaches is inadequate on its face.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  The Veteran should therefore be afforded a new examination that considers whether his current migraine or tension headaches are otherwise related to service, to include whether they had their onset during service; any opinion should take the Veteran's lay history into account.  

A new examination is also necessary to consider whether the Veteran's headaches may be related to his service-connected skull fracture injury.  As noted above, the April 2011 VA examiner only considered whether the Veteran's headaches are causally related to a laceration injury.  There is no indication, however, that the examiner considered the likelihood of a causal relationship between headaches and a skull fracture.  The Board acknowledges that the contemporaneous evidence (i.e., service treatment records) is silent for any mention of a skull fracture in-service.  However, later records revealed evidence of an old skull fracture and, in April 2006, the VA awarded the Veteran service connection for residuals of an in-service left frontal skull fracture.  The Veteran has specifically asserted that his headaches are related to his in-service skull fracture.  Thus, any supplemental medical opinion should address this asserted causal relationship.  

Initial Rating for Left Frontal Skull Fracture with Residual Scarring

As for the Veteran's initial rating claim on appeal, the Board finds that a remand is necessary because the Agency of Original Jurisdiction (AOJ) still has not complied with the Board's October 2007 and January 2010 remand directives.  By way of background, the Board remanded this appeal in October 2007 for the purpose of obtaining a VA examination that included unretouched color photographs of the Veteran's forehead (i.e., skull laceration scar).  In January 2010, the Board acknowledged that such examination was accomplished in July 2009; the photographs, however, were not associated with the file.  A review of the current record reflects that the AOJ sent three (3) requests for these photographs to the VA Medical Center (VAMC) in Muskogee, Oklahoma, but was only provided with copies of the Veteran's July 2009 MRI of the right knee.  The January 2011 supplemental statement of the case states that "photographs of the skull" are of record, but the Board was unable to locate them in its review of the record.  

A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the record does not contain copies of the unretouched color photographs taken at the July 2009 VA examination.  Additionally, there is no indication that the new scar examination conducted in September 2010 included unretouched color photographs, as requested in the January 2010 Board remand.  Under these circumstances, a remand is necessary to either (a) locate the July 2009 photographs, or (b) obtain a new VA examination that includes unretouched color photographs.  See id.  


Increased Ratings for Right Knee Internal Derangement with Arthritis

With respect to the Veteran's appeal for increased ratings for his service-connected right knee disability, additional information has been received that requires further development.  Specifically, the Veteran reported at the September 2010 VA examination that he is receiving ongoing treatment for his right knee, including cortisone injections, at the VAMC in Muskogee, Oklahoma and that he is currently on the waitlist for a total knee replacement at the VAMC in Oklahoma City, Oklahoma.  A review of the record reveals that VA treatment records have been obtained from the Muskogee VAMC through March 2010, but no later.  There are no recent records from the Oklahoma City VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board must remand these issues to obtain these outstanding, relevant records.  

The Board should also ask the Veteran to provide copies of any treatment records pertaining to evaluation by the Hominy Family Health Center or to provide information such that the VA might obtain any relevant records on his behalf.  See 38 C.F.R. § 3.159(c).  The Veteran submitted a private report from this facility dated in February 2011 which indicates that he underwent some sort of examination regarding his right knee.  Thus, there may be outstanding private records that contain additional information relevant to this appeal.

The Veteran should also be scheduled for another VA examination to evaluate the current severity of his service-connected right knee disabilities in light of new symptomatology reported following the September 2010 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  Here, the September 2010 VA examination indicates that there is no evidence of effusion in the knee.  However, a private treatment report dated February 2011 indicates that the Veteran complains of pain and swelling in his right knee and that radiographs showed evidence of suprapatellar effusion.  The Board acknowledges that the Veteran's right knee previously displayed evidence of effusion, but notes that such symptomatology immediately preceded and proceeded treatment for meniscal tears; according to the record, the effusion resolved following surgery.  

Finally, the Board notes that, in its review of the record, it discovered that the Veteran was not provided notice in accordance with the VCAA as to his increased rating claims on appeal.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given that it would be potentially prejudicial to the Veteran if the Board were to proceed with a decision on his appeal at this time, and seeing as the Board cannot rectify this procedural deficiency on its own, see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), such notice should be provided to the Veteran upon remand.

TDIU

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  Send the Veteran a complete VCAA notice letter as to the issues of entitlement to increased ratings for internal derangement of the right knee with arthritis.  

3.  Contact the Veteran and ask him to either (a) provide copies of any treatment records pertaining to evaluation by the Hominy Family Health Center or (b) provide the VA with information such that it might obtain any relevant records on his behalf.  After securing any necessary release(s) from the Veteran, obtain these records.

4.  Obtain any VA treatment records from the Muskogee VAMC for the period March 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  Obtain any VA treatment records from the Oklahoma City VAMC for the period March 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

6.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

7.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA neurological examination.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner respond to the following questions.  Any opinion should be explained by the reviewing physician, with citation to any pertinent findings from the lay and medical record used to reach a conclusion

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic headaches are etiologically related to his in-service injury that resulted in left frontal skull fracture with residual scarring.

(b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic headaches are otherwise related to military service, to include whether his chronic headache disorder simply had its onset during service.  

(c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic headaches are either caused or chronically worsened by his service connected left frontal skull fracture with residual scarring.

8.  Obtain the photographs taken at the July 2009 VA scar examination and associate them with the claims file.  If these photographs cannot be obtained, then schedule the Veteran for a VA examination for the purpose of ascertaining the nature and severity of his service-connected left frontal skull fracture residuals with residual scar.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies, including unretouched color photographs of the Veteran's forehead, should be accomplished and the findings then reported in detail.  The examiner must take unretouched color photographs of the Veteran's scarring and such photographs must be associated with the claims file.  

9.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA orthopedic examination for the purposes of ascertaining the current severity and manifestations of his service-connected right knee internal derangement with arthritis.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

   (a) The examiner should describe all manifestations of the Veteran's right knee internal derangement with arthritis, including whether there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  With regards to any evidence of subluxation or lateral instability, the examiner should indicate whether such symptomatology is slight, moderate, or severe, and provide an explanation for such finding.  
   
   (b) The examiner should also provide range of motion findings for the Veteran's right knee.  In accordance with 38 C.F.R. §§ 4.40, 4.45, VAOPGCPREC 36-97, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner should address any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion as well as any additional loss of motion due to repetition.  

	(c) The examiner should detail any post-surgical findings, including scarring.  Any scarring should be described in full, including size, shape, evidence of instability, evidence of pain or tenderness due to palpation, evidence of underlying soft tissue damage, and/or evidence of limitation of motion associated with the scarring.  
	
   (d) Finally, the examiner should describe any occupational impairment associated with the Veteran's service-connected right knee disability.  The examiner should expressly describe what types of employment activities are limited because of the Veteran's service-connected knee disability and what types of employment, if any, are feasible given the Veteran's functional impairment. 
   
10.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

11.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

12.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, including the issue of entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


